Citation Nr: 0332096	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  93-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for medullary sponge 
kidney.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1978 and from June 1980 to July 1983.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1991 RO rating decision that denied increased 
evaluations for recurrent kidney stones (rated 30 percent), 
recurrent bilateral inguinal hernia (rated 20 percent), and a 
right knee disability (rated 10 percent), and a total rating 
for compensation purposes based on individual 
unemployability.  At a hearing in August 1991, the veteran 
withdrew his appeal with the issue of entitlement to an 
increased evaluation for the right knee disability.

In September 1995 and June 1997, the Board remanded the case 
to the RO for additional development.  In a September 1999 
decision, the Board denied the appeal for increased 
evaluations for the recurrent kidney stones and the recurrent 
bilateral inguinal hernia.  In September 1999, the Board also 
remanded the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional development.  

A September 2000 RO rating decision denied service connection 
for medullary sponge kidney.  The veteran was notified of 
this determination and appealed.

In an October 2003 decision, the undersigned granted the 
representative's motion for advancement of the veteran's case 
on the Board docket.  The motion was granted because good or 
sufficient cause was shown.

The Board notes that the issue of a total rating for 
compensation purposes on the basis of individual 
unemployability due to service-connected disabilities will be 
the subject of the Remand, which follows the decision 
hereinbelow.  


FINDING OF FACT

The veteran's current medullary sponge kidney is shown as 
likely as not to have increased in severity beyond natural 
progress during his period of active military service.  


CONCLUSION OF LAW

Extending the benefit of the doubt to the veteran, his 
medullary sponge kidney is shown to be due to disease or 
injury that was aggravated by service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for medullary sponge kidney, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine nature and extent of the medullary sponge kidney, 
and to obtain an opinion as to the etiology of the medullary 
sponge kidney.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  The veteran's representative has been given the 
opportunity to submit written argument.  

In January 2001 and January 2003 letters, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  In the 
January 2003 letter, he was advised to submit any evidence 
within 30 days.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9 (2003)).  The 
Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the veteran's case, however, he 
testified before the undersigned at a videoconference in 
August 2003 and did not indicate that he had additional 
evidence to submit.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance or due process to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  At any rate, in light of the decision, hereinbelow, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.

II.  Factual Background

The veteran had active service from September 1975 to August 
1978 and from June 1980 to July 1983.

Service medical records reveal that the veteran was seen for 
kidney problems, particularly stones, beginning during his 
first period of service.  On a November 1980 record, it was 
noted that there was no abnormality noted on biochemical 
testing to account for stone formation.  The presence of a 
medullary sponge kidney was not recognized.  It is noted that 
service connection for recurrent kidney stones was 
established.  

VA and private medical records, including documents received 
from the Social Security Administration (SSA), show that the 
veteran was treated and evaluated for various conditions from 
1983 to 2003.  

The veteran underwent a VA general medical examination in 
October 1983.  A history of 12 to 15 episodes of passage of 
kidney stones that started in service was noted.  The 
diagnosis was recurrent kidney stones.

A VA report shows that the veteran was hospitalized in July 
1991.  An IVP (intravenous pyelogram) during this 
hospitalization showed sponge medullary kidney.  The 
diagnosis was sponge medullary kidney.

The veteran underwent a VA examination in October 1995.  A 
history of IVP in February 1995 that suggested medullary 
sponge kidney was noted.  The diagnosis was medullary sponge 
kidney suggested.  The examiner noted that the thought of 
this diagnosis was that of tubular ectasia or dysplasia 
resulting in congenital dilatation of collecting tubules that 
was quite common with multiple calculi that the veteran had 
had.

A VA letter by a urologist, dated in October 2000, states 
that the veteran had congenital medullary sponge kidneys and 
that "because of this has been a recurrent stone former."  

The veteran underwent a VA general medical examination in 
November 2002.  The examiner reviewed the evidence in the 
veteran's claims file and determined that the veteran had 
medullary sponge kidney, which was a congenital condition.  
The examiner also noted that the condition was not service-
connected nor aggravated by military service.  

The veteran testified at a videoconference before the 
undersigned in August 2003.  His testimony was to the effect 
that he may have had kidney cysts in service that caused his 
medullary sponge kidney.  His testimony was to the effect 
that he was found to have medullary sponge kidney around 1990 
and that service connection should be granted for this 
condition.

III.  Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

The service medical records do not demonstrate the presence 
of medullary sponge kidney.  The post-service medical records 
do not demonstrate this condition until around 1991.  The 
reports of his VA examinations in 1995 and 2002 indicate that 
the medullary sponge kidney is congenital, and there is no 
competent evidence in the record to refute those opinions.  

Under VA laws and regulations, disorders that are considered 
congenital and developmental in nature are not deemed 
compensable diseases for VA purposes.  38 C.F.R. § 3.303(c) 
(2003).  

However, the Board is aware that, under certain 
circumstances, service connection may be granted for such 
disorders if shown to have been aggravated during service.  
See VAOPGCPREC 82-90 (July 18, 1990).  In this case, there is 
evidence of such aggravation.

A VA doctor's statement dated in October 2000 indicates that 
the medullary sponge kidney is the reason for the veteran's 
service-connected recurrent kidney stones.  While the VA 
examiner in November 2002 indicated that the condition was 
not service-connected nor aggravated by military service, he 
did not furnish rationale for this opinion.  It is also noted 
that the October 2000 statement was furnished by a urologist, 
who would have expertise in the area of the veteran's claimed 
disability, whereas the November 2002 examiner was indicated 
to be a staff physician, who performed a general medical 
examination on the veteran.  

Moreover, the Board notes that "sponge kidney," is defined 
in Dorland's Illustrated Medical Dictionary 800 (27th ed. 
1988) as a "rare congenital condition, anatomically 
characterized by multiple small cystic dilatations of the 
collecting tubules of the medullary portion of the renal 
pyramids... is usually asymptomatic, but there may be calculus 
formation within the cysts, hematuria, renal colic, or 
recurrent renal infection."  

A review of the service medical records shows that the 
veteran suffered renal colic beginning in service.  While a 
sponge kidney was not objectively demonstrated during 
service, it is likely that, as a rare congenital condition 
and one that is typically asymptomatic, such would not 
necessarily have been tested for in service.  At any rate, a 
manifestation of the medullary sponge kidney (i.e., the 
kidney stones), were clearly noted during the veteran's 
period of service, signifying an increase in severity beyond 
natural progress of the underlying condition.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise.  The evidence demonstrates 
that the veteran currently has medullary sponge kidney that 
had increased in severity beyond natural progress during his 
period of military service, as evidenced by the onset of 
kidney stones.  Thus, the veteran's claim of service 
connection is warranted.  


ORDER

Service connection for medullary sponge kidney is granted.  


REMAND

The remaining issue on appeal is a total rating for 
compensation purposes on the basis of individual 
unemployability due to service-connected disabilities (TDIU).  
Following the assignment of a rating for the medullary sponge 
kidney, the RO should readjudicate the TDIU claim.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law prior to and during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

A review of the record on appeal shows that, in a January 
2003 letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by February 21, 2003.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  Following the assignment of a rating 
for the veteran's medullary sponge 
kidney, the RO should readjudicate the 
veteran's TDIU claim.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



